TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00322-CR


                            Patricia Marlene Wenger, Appellant

                                               v.

                                 The State of Texas, Appellee


                 FROM THE 27TH DISTRICT COURT OF BELL COUNTY
            NO. 77275, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Patricia Marlene Wenger has filed a motion to dismiss her appeal. The

motion is signed by both appellant and her attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Appellant’s Motion

Filed: August 20, 2021

Do Not Publish